Celebrada la vista con la sola asistencia de la ape-lada, examinados los autos y los alegatos y estimando que la corte de distrito actuó con razón derecha al concluir que la demanda de nulidad no aduce hechos suficientes para deter-minar una causa de acción, porque si bien en ella se alegó que no está vencido el plazo de dos años qué fué convenido para el pago de la deuda hipotecaria, tal alegación no im-plica necesariamente que no estuviera vencida la obligación y porque de los. mismos términos de la demanda se deduce que se hizo el requerimiento en debida forma y finalmente que el demandante con su comparecencia voluntaria reconoció la jurisdicción de la corte, se confirma la sentencia recurrida.